DETAILED ACTION

1.	The Office Action is in response to amendment 12/22/2021.      
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 16749194 filed on 01/22/2020.
Priority #			 Filling Data			 Country
2019-016156   	            January 31, 2019		  Japan


Status of Claims
4.	In the amendment 12/22/2021,  applicant has amended independent claims 1, 5, 6, cancelled claim 2  Claims 1, 3-6 are pending.

Allowable Subject Matter
5. 	Claims 1, 3-6 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:

	2).	For claim 1, the prior art does not disclose or suggest the unique way to estimate occurrence frequencies of gradation of multiple pixels when encode image data, and indicates the position of first/second pixel, first data of bit count of number of first/second pixel, and second data other than the bit count;  such unique way is allowable. 
Sasaki et al. (US 20050226500)  and in view of  Kakutani (US 20060158691) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Liu in combination of Sasaki and Kakutani to achieve the same invention as claimed in the instant claim.
Claims 3-4 are allowed because they depend on claim 1.

3)	Claim 5 is allowed with the similar reason as claim 1.

4)	Claim 6 is allowed with the similar reason as claim 1.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423